Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al (US 2002/0183105) in view of Osman et al (US 10,120,438) in view of Nelson et al (US 20130102381).
As per claim 1, 10, 15,
a processor; and (Cannon 0038 0040)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Cannon 0038 0040)

cause a display device to display first content in association with a first portion of an area of the display device, the first content comprising the wagered on sporting event, and (Cannon discloses the use of a sports event display window wherein the player can wager upon the sporting event) (Cannon 0067, 0068)
cause the display device to display second content in association with a second, different portion of the area of the display device, the second content being different from the first content, and (Cannon discloses a plurality of other windows wherein the player can engage in concurrently games) (Cannon Abstract, 0071, 0074, 0075, 0076)
Cannon fails to specifically disclose:
during a second, subsequent period of time, responsive to a designated event occurring in association with the first content and responsive to receipt of data to replay the first content:
cause the display device to display the first content from the first period of time in association with the first portion of the area of the display device, and
cause the display device to display third content in association with the second, different portion of the area of the display device, the third content being different from the first content. 
However, Osman et al discloses a system that tracks a user’s gaze to determine what they are focusing on and in response the system is able to pause and also replay content that is occurring on different areas or portions of the windowed display (Osman 5:29 – 52).
Nelson discloses a gaming system wherein multiple games are being played simultaneously and in response the display displaying the multiple concurrently running games in various portions of the 
It would be obvious to one of ordinary skill in the art to modify Cannon in view of Osman to offer a game system wherein a plurality of games are occurring on the same display and in response to a player’s gaze or determined attention, media applications such as a video feed of a sports game is paused and replayed.  This would enable a player to focus attention on various game events that are occurring of interest while not missing moments of a live feed.  
It would be obvious to one of ordinary skill in the art to modify Cannon in view of Osman in view of Nelson to provide a means to direct a player’s attention to particular portions of a display screen showing concurrent games upon designated events occurring within the concurrent games.  This would enable a player to easily play multiple games at the same time and be assured that they will not miss important events occurring in games they may not have been paying close attention to.
As per claim 2, 16, wherein when executed by the processor during the second, subsequent period of time and responsive to receipt of data to replay the first content without the designated event occurring in association with the first content, the instructions cause the display device to display the first content from the second, subsequent period of time in association with the first portion of the area of the display device. (The combination of Cannon in view of Osman as applied above would yield a game system wherein the game content is paused and replayed by merely a players gaze being determined and no designated event occurring) 
As per claim 3, 12, 17, the second content displayed in association with the second, different portion of the area of the display device during the first period of time comprises any of a play of a game of chance, a play of a game of skill, and another sporting event, and the third content displayed in association with the second, different portion of the area of the display device during the second, subsequent period of time comprises any of the play of the game of chance, the play of the game of 
As per claim 4, 18, wherein the first portion of the area of the display device during the second, subsequent period of time is greater than the first portion of the area of the display device during the first period of time. (Nelson 0099, - 0106)
As per claim 5, 11, wherein receipt of data to replay the first content comprises receipt of an input made by an input device. (Osman discloses the use of an input device such as a camera to track a user’s gaze) (Osman 5:29 – 39) 
As per claim 6, wherein when executed by the processor, the instructions cause the processor to: during the first period of time, cause the display device to display fourth content in association with a third, different portion of the area of the display device, and during a second, subsequent period of time, cause the display device to display fifth content in association with the third, different portion of the area of the display device. (Cannon 0020, 0025, 0071, 0074, 0075, 0076)
As per claim 7, 13, 19, wherein the sporting event is any of a live sporting event, a historic sporting event and an electronic sporting event. (Cannon 0020, 0025, 0067, and 0068)
As per claim 8, wherein the outcome of the sporting event comprises an outcome of an in-game event of the sporting event. (Cannon 0020, 0025, 0067, and 0068)
As per claim 9, 14, 20, further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance. (Cannon 0037 – 0039).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        2/27/2021

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715